Determination unanimously annulled, on the law, with $50 costs and disbursements to petitioner, and the matter remanded to respondent with a direction to process the application for the license. The record lacks substantial evidence to support the finding made by respondent. The opening or entrance in question is not used as an entrance or exit to the church. (Alcoholic Beverage Control Law § 64, subd. 7; Matter of Cup & Saucer Cottage Best. v. New York State Liq. Auth., 19 A D 2d 597, affd. 13 N Y 2d 1050.)
Concur' — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.